Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.739 Filed 05/12/21 Page 1 of 22

2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
CRIMINAL NO. 20-CR-20233
Plaintiff,
HON. BERNARD A. FRIEDMAN
Vv.
VIOLATIONS:
D-1 JOHN HENRY RANKIN, III, 21 U.S.C. §§841(a)(1) and 846
D-2 DR. BETH CARTER,
D-3 DR. ROBERT KENEWELL,
D-4 DR. JASON BRUNT,
D-5 DR. JOHN SWAN,
D-7 TONI GREEN, NP, FILED
D-8 FITZGERALD HUDSON, CLERK’S OFFICE
D-9 VIRENDRA GAIDHANE, MAY 12 2001
D-10 MAKSUDALI SAIYAD, R.PH, |
D-11 ADENIYI ADEPOJU, R.PH, U.S DISTRICT COURT
D-12 ALI SABBAGH, R.PH, EASTERN MICHIGAN
D-13 ROBERT KING,
D-14 JERMAINE HAMBLIN,
D-15 SONYA MITCHELL,
D-17 ROBERT LEE DOWER, JR,
D-18 DENISE SAILES,
D-20 JULIUS WILLIAMS, JR,
D-21 TARA TRUITT,

Defendants.
/

SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.740 Filed 05/12/21 Page 2 of 22

_ GENERAL ALLEGATIONS

1. Beginning in or about September 2017 and continuing up to and
including June 2020, a scheme and pattern of illegal conduct involving the
unlawful acquiring and distribution of prescription drug controlled substances was
formed and active within the Eastern District of Michigan and elsewhere. The
named defendants and others, both known and unknown to the grand jury, joined
and participated in this activity at different times, played different roles, operated
in multiple locations, and engaged in different aspects of the overall scheme.

2. Purported medical practices and clinics were organized and operated,
including Preferred Rehab Clinic, P.C. (“Preferred Rehab”) and New Vision Rehab
Center, Inc. (“New Vision”). A fundamental purpose of these entities was to
create prescriptions for controlled substances that could be filled at pharmacies.
The purpose of filling the prescriptions was not for the legitimate treatment of
patients, but rather to obtain controlled substances that could be sold at a
substantial profit on the illegal street market, both in the Detroit area and
elsewhere.

3. The primary prescription drug controlled substances illegally
prescribed and distributed included Schedule II controlled substances Oxycodone,

Oxymorphone, Oxycodone-Acetaminophen (Percocet), Hydrocodone,
 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.741 Filed 05/12/21 Page 3 of 22

Hydrocodone-Acetaminophen; and Schedule V controlled substance promethazine
with codeine cough syrup. These drugs were in high demand on the illegal street
market, particularly Oxycodone 30mg and Oxymorphone 40mg. During the time
frame of this conspiracy, one pill of Oxycodone 30mg sold for approximately $26
locally to $80 or more out of state; and one pill of Oxymorphone 40mg sold for
approximately $57 locally to $100 or more out of state.

4. The medical professionals named in this Indictment prescribed a
combined total of more than 1,951,148 dosage units of Schedule II controlled
substances and 739 prescriptions for promethazine with codeine cough syrup.

The Oxycodone and Oxymorphone, alone, carried a conservative street value of
more than $41 million. The pharmacies identified in this Indictment dispensed
more than 58,725 dosage units of Schedule II controlled substances prescribed by
the medical professionals at these clinics.

5. Most of the unlawful controlled substance prescriptions were paid for
in cash. However, in addition, both the controlled substances and non-controlled
“maintenance” medications would be billed to health care benefit programs by the
pharmacies. This “maintenance medication” was used in order to make the
doctor’s prescribing practices appear more legitimate by reducing the percentage

of controlled substance prescriptions. The adding of maintenance medications
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.742 Filed 05/12/21 Page 4 of 22

also increase the profits made by the cooperating pharmacies. Billings to the
Medicare and Medicaid programs for medically unnecessary prescription drug
medications during the course of this conspiracy exceeded $146,000.

6. The owner and manager of the purported medical practices and clinics
was JOHN HENRY RANKIN, III. It was his role to run the day to day
operations of the clinics which purported to provide health services to patients and
employed physicians and nurse practitioners. It was further the role of JOHN
HENRY RANKIN, III to collect cash payment for issuance of the control
substance prescriptions. He hired and employed medical professionals to work at
the clinics to unlawfully dispense the control substance prescriptions.

7. These medical professionals included DR. BETH CARTER, DR.
ROBERT KENEWELL, DR. JASON BRUNT, DR. JOHN SWAN, JEAN
PINKARD, NP and TONI GREEN, NP. Each was licensed by the State of
Michigan to practice medicine and authorized by the Drug Enforcement
Administration (DEA) to prescribe controlled substances. Each of these
prescribers knowingly prescribed prescription drug controlled substances outside
the course of legitimate medical practice and for no legitimate medical purpose, in -
furtherance of the scheme. The medical professionals employed in these clinics

generated income by writing controlled substance prescriptions or by signing blank
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.743 Filed 05/12/21 Page 5 of 22

prescriptions that would be completed as controlled substance prescriptions by a
conspirator. They also issued prescriptions after either a cursory examination by
the prescribing medical professional or without any examination at all.

8. At times during the scheme, patient names would simply be provided
and the medical professionals would write prescriptions and create patient charts
without examining any purported patient. At other times, FITZGERALD
HUDSON, an unlicensed medical professional, who was not legally authorized to
prescribe controlled substances or practice as doctor, would pose as a doctor and
issue pre-signed controlled substance prescriptions in the names of other providers.

9. When JOHN HENRY RANKIN, III was unable to manage the
medical practices, he hired and utilized the services of office employees, including
SONYA MITCHELL, LAVAR CARTER, ROBERT LEE DOWER, JR, DENISE
SAILES, JULIUS WILLIAMS, JR and TARA TRUITT. It was their role to
facilitate the prescribing of the controlled substances by the medical professionals
and to provide the illegitimate prescriptions to patient recruiters/marketers; and to
collect payment for the controlled substance prescriptions.

10. It was the role of ROBERT KING, JERMAINE HAMBLIN, JULIUS
WILLIAMS, JR, and others, to serve as patient recruiters or marketers who

recruited and maintained a cadre of “fake” patients in order to obtain an inventory
 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.744 Filed 05/12/21 Page 6 of 22

of controlled substances for illegal street trafficking. The patient recruiters would
provide the names and identifying information of the fake patients to JOHN
HENRY RANKIN, III or others affiliated with the purported medical clinics in
order to obtain control substance prescriptions in their names. The controlled
substance prescriptions would not be provided to the purported patient, but rather
to the patient recruiter or marketer responsible for obtaining the patient or the
patient’s identification information.

11. The patient recruiter or marketer would then fill the controlled

substance prescriptions at a pharmacy, usually a cooperating pharmacy.

Cooperating pharmacies included Detroit New Hope Pharmacy (owner

VIRENDRA GAIDHANE, pharmacist MAKSUDALI SAIYAD, pharmacy tech

 

DEWAYNE BASON), Synergy Pharmacy (pharmacy technician DEWAYNE
BASON), Nottingham Pharmacy (owner VIRENDRA GAIDHANEB), Crownz
Medical Pharmacy (pharmacist ADENIYI ADEPOJU), Franklin Healthmart
(pharmacist ALI SABBAGH), and others.

12. Before dispensing the medically unnecessary controlled substance
prescriptions, pharmacists MAKSUDALI SAIYAD, R.PH, ADENIYI ADEPOJU
R,PH., and ALI SABBAGH, R.PH failed to exercise their corresponding

professional responsibility to determine that the prescriptions were issued for a
 

 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.745 Filed 05/12/21 Page 7 of 22

legitimate medical purpose by an individual practitioner acting in the usual course
of professional practice.

13. In furtherance of the conspiracy, defendants VIRENDRA
GAIDHANE, MAKSUDALI SATYAD, R.PH and DEWAYNE BASON would
“slot appointments,” and only fill prescriptions for certain patients, certain doctors
at certain times, irrespective of the medical necessity of the prescription, in an
effort to avoid detection of the drug diversion scheme.

14. Once the recruiter or marketer obtained the prescription controlled
substances from a pharmacy, the drugs would be transferred and sold on the illegal
street market, usually through a network of controlled substance distributors. At
times, JOHN HENRY RANKIN, III would also secure the controlled substances so
that he and others could have them distributed on the illegal street market, both in

the metro Detroit area and out of state.

These general allegations are adopted and incorporated in each count of this

Indictment.

COUNT ONE
(21 U.S.C. §§ 841(a)(1), 846 - Conspiracy to Possess with Intent to Distribute and
to Distribute Controlled Substances)

D-1 JOHN HENRY RANKIN, III,
D-2 DR. BETH CARTER,
D-3 DR. ROBERT KENEWELL,
 

 

t

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.746 Filed 05/12/21 Page 8 of 22

D-4 DR. JASON BRUNT,

D-5 DR. JOHN SWAN,

D-7 TONI GREEN, NP,

D-8 FITZGERALD HUDSON,
D-9 VIRENDRA GAIDHANE,
D-10 MAKSUDALI SATYAD, R.PH,
D-11 ADENTYI ADEPOSJU, R.PH,
D-12 ALI SABBAGH, R.PH,
D-13 ROBERT KING,

D-14 JERMAINE HAMBLIN,
D-15 SONYA MITCHELL,

D-17 ROBERT LEE DOWER, JR,
D-18 DENISE SAILES,

D-20 JULIUS WILLIAMS, JR,
D-21 TARA TRUITT

15. Beginning in or about September 2017, and continuing until in or
about June 2020, in the Eastern District of Michigan, Southern Division, and
elsewhere, defendants JOHN HENRY RANKIN, III, DR. BETH CARTER, DR.
ROBERT KENEWELL, DR. JASON BRUNT, DR. JOHN SWAN, TONI
GREEN, FITZGERALD HUDSON, VIRENDRA GAIDHANE, MAKSUDALI
SATYAD, R.PH, ADENTYI ADEPOJU , R.PH, ALI SABBAGH, R.PH, ROBERT
KING, JERMAINE HAMBLIN, SONYA MITCHELL, ROBERT LEE DOWER,
JR, DENISE SAILES, JULIUS WILLIAMS, JR, TARA TRUITT, and others, both
known and unknown to members of the grand jury, did knowingly, intentionally

_and unlawfully combine, conspire, confederate and agree with each other and other

persons not named in this Indictment, to commit offenses against the United States,
 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.747 Filed 05/12/21 Page 9 of 22

that is, to knowingly, intentionally and unlawfully possess with intent to distribute
and to distribute controlled substances, including but not limited to the Schedule II
controlled substances Oxycodone, Oxymorphone, Oxycodone-Acetaminophen
(Percocet), Hydrocodone, Hydrocodone-Acetaminophen; and Schedule V

controlled substance promethazine with codeine cough syrup.

All in violation of Title 21, United States Code, Sections 846 and 841(a)(1).

COUNTS TWO - SIX
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2 Aiding and Abetting)

D-1 JOHN HENRY RANKIN, Il
D-2. DR. BETH CARTER

16. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, defendants JOHN HENRY RANKIN, III and DR.
BETH CARTER did knowingly, intentionally, and unlawfully distribute and aid
and abet each other in distributing the identified prescription drug controlled
substances by writing and dispensing prescriptions outside the scope of usual
professional practice for no legitimate medical purpose, in the names of individuals

as follows:
 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.748 Filed 05/12/21 Page 10 of 22

ISSUED FILLED CONTROLLED DOSAGE

SUBSTANCE UNIT

COUNT ONOR  ONOR PATIENT
ABOUT ABOUT

 

 

 

 

 

2 4/13/18 4/17/18 B.K. Oxycodone 30mg 90
3 4/13/18 4/17/18 J.M. Oxycodone 30mg 90
4 11/27/18 = 11/27/18 E.J. Oxycodone 30mg 90
5 5/29/19 5/29/19 V.W. Oxycodone 30mg 90
6 10/10/19 = 10/16/19 C.G. Oxycodone 30mg 75

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

COUNTS SEVEN - THIRTEEN
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. $ 2 Aiding and Abetting)

D-1 JOHN HENRY RANKIN, III
D-3 DR. ROBERT KENEWELL

17. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, defendants JOHN HENRY RANKIN, III and DR.
ROBERT KENEWELL, did knowingly, intentionally, and unlawfully distribute
and aid and abet each other in distributing the identified prescription drug
controlled substances by writing and dispensing prescriptions outside the scope of
usual professional practice for no legitimate medical purpose, in the names of

individuals as follows:

10

 
 

 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.749 Filed 05/12/21 Page 11 of 22

ISSUED FILLED CONTROLLED DOSAGE

Rerelunai ONOR “ONOR- PATIENT

 

 

 

 

 

 

 

aN Tetra TTentn: | SE SD __.UNIT
7 3/27/20 4/6/20 R.K. Oxymorphone 40mg 60
4/23/20 4/24/20 B.K. Oxycodone 30mg 60
3/16/20 3/16/20 B.S. Oxycodone 30mg 90
10 3/24/20 = 3/30/20 V.W. Oxymorphone 40mg 60
11 4/2/20 4/2/20 C.R. Oxycodone 30mg 90
12 4/9/20 4/15/20 R.H. Oxycodone 30mg 90
Hydrocodone-
13 4/28/20 = 4/29/20 D.W. Acetaminophen 90
10/325mg

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

COUNTS FOURTEEN — NINETEEN
(21 U.S.C. § 841 (a) (1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2 Aiding and Abetting)

D-1 JOHN HENRY RANKIN, III
D-4 DR.JASON BRUNT

18. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, defendants JOHN HENRY RANKIN, III and Dr.
JASON BRUNT, did knowingly, intentionally, and unlawfully distribute and aid
and abet each other in distributing the identified prescription drug controlled

substances by writing and dispensing prescriptions outside the scope of usual

11

 
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.750 Filed 05/12/21 Page 12 of 22

professional practice for no legitimate medical purpose, in the names of individuals

as follows:

ISSUED FILLED

 

 

 

 

 

 

COUNT ONOR ONOR PATIENT SONIROLEED
a ABOUT ABOUT
14 8/12/19 8/12/19 sMRRLK. Oxymorphone 40mg 60
15 8/15/19 8/16/19 JM. Oxymorphone 40mg 60
16 8/20/19 = 8/22/19 T.C. Oxycodone 30mg 90
17 8/26/19 8/27/19 B.S. Oxymorphone 40mg 60
18 3/31/20 3/31/20 DR. Alprazolam 2mg 90
(Xanax)
Dextroamp-
19 3/31/20 = 3/31/20 W.D. Amphetamine 30mg 60
(Adderall)

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

COUNTS TWENTY — TWENTY-FIVE
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2 Aiding and Abetting)

D-1 JOHN HENRY RANKIN, III
D-5 DR. JOHN SWAN

19. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, defendants JOHN HENRY RANKIN, III and Dr.
JOHN SWAN, did knowingly, intentionally, and unlawfully distribute and aid and

abet each other in distributing the identified prescription drug controlled

12
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.751 Filed 05/12/21 Page 13 of 22

substances by writing and dispensing prescriptions outside the scope of usual
professional practice for no legitimate medical purpose, in the names of individuals

as follows:

ISSUED FILLED

COUNT ONOR ONOR PATIENT CONTROLLED DOSAGE

 

 

 

 

 

 

ABOUT ABOUT SLU SANS E UNIT
20 1/3/20 ‘1/7/20 T.L Oxycodone 30mg 90
Oxycodone-
21 2/26/20 = 3/3/20 DJ. Acetaminophen 90
10/325mg
Hydrocodone-
22 4/2/20 4/6/20 L.H. Acetaminophen 90
10/325mg
Hydrocodone-
23 4/2/20 4/7/20 S.S. Acetaminophen 90
10/325mg
24 4/24/20 4/27/20 M.J. Oxycodone 30mg 100
25 4/27/20 4/27/20 W.J. Oxycodone 30mg 100

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

COUNTS TWENTY-SIX — THIRTY-ONE
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2 Aiding and Abetting)
D-1 JOHN HENRY RANKIN, III
20. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, defendants JOHN HENRY RANKIN, III and

Nurse Practitioner Jean Pinkard, did knowingly, intentionally, and unlawfully

13
 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.752 Filed 05/12/21 Page 14 of 22

distribute and aid and abet each other in distributing the identified prescription
drug controlled substances by writing and dispensing prescriptions outside the
scope of usual professional practice for no legitimate medical purpose, in the

names of individuals as follows:

~ ISSUED. FILLED
ONOR ONOR | PATIENT

CONTROLLED DOSAGE

 

 

 

 

 

 

ABOUT | ABOUT __ SUBSTANCE UNIT
26 11/22/19 = 11/22/19 C.G. Oxycodone 30mg 75
27 12/17/19 12/18/19 BS. Oxymorphone 40mg 60
28 12/30/19 12/30/19 RK Oxycodone 30mg 75
29 2/17/20 = 2/17/20 V.W. Oxymorphone 40mg 60
30 2/24/20 = 2/25/20 J.M. Oxymorphone 40m 60
31 4/27/20 = 4/28/20 J.W. Oxycodone 30mg 90

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

COUNTS THIRTY-TWO - THIRTY-SEVEN
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2 Aiding and Abetting)

D-1 JOHN HENRY RANKIN, III
D-7 TONI GREEN, NP

21. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, defendants JOHN HENRY RANKIN, III and

Nurse Practitioner TONI GREEN, did knowingly, intentionally, and unlawfully

14
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.753 Filed 05/12/21 Page 15 of 22

distribute and aid and abet each other in distributing the identified prescription
drug controlled substances by writing and dispensing prescriptions outside the
scope of usual professional practice for no legitimate medical purpose, in the

names of individuals as follows:

ISSUED FILLED
ON OR’ ONOR | PATIENT
ABOUT... ABOUT |

CONTROLLED DOSAGE

SUBSTANCE ie

 

 

 

 

 

 

 

 

32 10/9/18 = 10/10/18 C.D. Oxymorphone 40mg 60
33 10/12/18 10/12/18 D.J. Oxycodone 30mg 90
34 12/5/18 12/12/18 TS. Oxycodone 30mg 90
35 1/4/19 1/15/19 T.C. Oxycodone 30mg 90
Oxycodone-
36 4/12/19 = 4/12/19 TS. Acetaminophen 90
10/325mg
37 2/28/20 = 2/28/20 M.H. Oxycodone 30mg 90

 

All in violation of Title 21, United States Code, Section 841(a)(1).

COUNTS THIRTY-EIGHT — THIRTY-NINE
(21 U.S.C. § 841 (a) (1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2 Aiding and Abetting)

D-4 DR. JASON BRUNT
D-9 VIRENDRA GAIDHANE,
D-10 MAKSUDALI SAIYAD, R.PH,
D-14 JERMAINE HAMBLIN,
22. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, defendants DR. JASON BRUNT, VIRENDRA

15
 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.754 Filed 05/12/21 Page 16 of 22

GAIDHANE, MAKSUDALI SATYAD, R.PH and JERMAINE HAMBLIN, did
knowingly, intentionally, and unlawfully distribute and aid and abet each other in
distributing the identified prescription drug controlled substances by writing and
dispensing prescriptions outside the scope of usual professional practice for no
legitimate medical purpose, in the names of individuals as follows:

| See CONTROLLED DOSAGE

SUBSTANCE Chal eh

COUNT ONOR ONOR_ PATIENT
: ABOUT. ABOUT

38 9/9/19 9/10/19 V.W. Oxymorphone 40mg 60

 

 

39 9/9/19 9/16/19 G.C.  Oxymorphone 40mg 60

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

COUNTS FORTY — FORTY-ONE
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2 Aiding and Abetting)

D-4 DR. JASON BRUNT

D-9 VIRENDRA GAIDHANE,

D-10 MAKSUDALI SATYAD, R.PH,
_ D-14 JERMAINE HAMBLIN,

23. Onor about each of the dates set forth below, in the Eastern District

of Michigan, Southern Division, defendants DR. JASON BRUNT, VIRENDRA

_GAIDHANE, MAKSUDALI SATYAD, R.PH, JERMAINE HAMBLIN and

Dewayne Bason, did knowingly, intentionally, and unlawfully distribute and aid

16

 
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.755 Filed 05/12/21 Page 17 of 22

and abet each other in distributing the identified prescription drug controlled
substances by writing and dispensing prescriptions outside the scope of usual
professional practice for no legitimate medical purpose, in the names of individuals

as follows:

SU ey CONTROLLED DOSAGE

SUBSTANCE UNIT

COUNT ONOR  ONOR | PATIENT
ABOUT. ABOUT

 

40 9/9/19 9/11/19 B.K. Oxycodone 30mg 75

 

 

 

41 9/10/19 = 9/13/19 N.Y. Oxymorphone 40mg 60

 

All in violation of Title 21, United States Code, Section 841(a)(1).

COUNTS FORTY-TWO — FORTY-THREE
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2 Aiding and Abetting)
D-4 DR. JASON BRUNT,
D-12 ALI SABBAGH, R.PH,
D-13 ROBERT KING,
24. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, defendants DR. JASON BRUNT, ALI
SABBAGH, R.PH and ROBERT KING, did knowingly, intentionally, and

unlawfully distribute and aid and abet each other in distributing the identified

prescription drug controlled substances by writing and dispensing prescriptions

17
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.756 Filed 05/12/21 Page 18 of 22

outside the scope of usual professional practice for no legitimate medical purpose,

in the names of individuals as follows:

ISSUED FILLED CONTROLLED DOSAGE

COUNT ONOR ONOR ~ PATIENT

 

 

INN TOL tT SUBSTANCE LC 8
42 1/20/20 = 1/24/20 H.J. Oxymorphone 40mg 60
43 1/29/20 =: 1/29/20 J.H. Oxymorphone 40mg 60

 

 

 

All in violation of Title 21, United States Code, Section 841(a)(1).

COUNT FORTY-FOUR
(21 U.S.C. § 841(a)(1) - Unlawful Distribution of Controlled Substances
18 U.S.C. § 2 Aiding and Abetting)
D-3 DR. ROBERT KENEWELL,
D-12 ALI SABBAGH, R.PH,
D-13 ROBERT KING,

25. Onor about each of the dates set forth below, in the Eastern District
of Michigan, Southern Division, defendants DR. ROBERT KENEWELL, ALI
SABBAGH, R.PH and ROBERT KING, did knowingly, intentionally, and
unlawfully distribute and aid and abet each other in distributing the identified
prescription drug controlled substances by writing and dispensing prescriptions

outside the scope of usual professional practice for no legitimate medical purpose,

in the names of individuals as follows:

18
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.757 Filed 05/12/21 Page 19 of 22

lair A aera CONTROLLED DOSAGE

SUBSTANCE CER

COUNT ONOR ONOR PATIENT
ABOUT ABOUT

 

44 1/1/20 1/10/20 D.M. Oxymorphone 40mg 60

 

FORFEITURE ALLEGATION
(21 U.S.C. § 853 — Criminal Forfeiture)

26. The allegations contained in Counts | through 44 of this Indictment
are hereby incorporated by reference for the purpose of alleging forfeiture pursuant
to the provisions of 21 U.S.C. § 853.

27. Pursuant to 21 U.S.C. § 853, upon conviction of violations of 21
U.S.C. §§ 841 and 846 as alleged above, Defendants shall forfeit to the United
States: (a) any property constituting, or derived from, any proceeds obtained,
directly or indirectly, as a result of such violations; and (b) any property used, or
intended to be used, in any manner or part, to commit, or to facilitate the
commission of, such violations.

28. Such property includes, but is not limited to, a money judgment in an
amount to be determined of all proceeds derived from the conduct, and all
traceable interest and proceeds, for which Defendants are liable. Such sum in

aggregate is property representing the proceeds of the aforementioned offenses, or

19

ns a
 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.758 Filed 05/12/21 Page 20 of 22

money that was involved in the aforementioned violations, or is traceable to such
property.

29. Pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C.

§ 982(b), Defendants shall forfeit substitute property, up to the value of the
properties described above, if, by any act or omission of Defendants, the property
described above cannot be located upon the exercise of due diligence; has been
transferred, sold to or deposited with a third party; has been placed beyond the

jurisdiction of the court; has been substantially diminished in value; or has been

commingled with other property which cannot be divided without difficulty.

20
Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.759 Filed 05/12/21 Page 21 of 22

   

7 s/GRAND JURY FOREPERSON
SAIMA S. MOHSIN GRAND JURY FOREPERSON
Acting United States Attorney

REGINA R. MCCULLOUGH
Chief, Health Care Fraud Unit
Assistant United States Attorney

s/BRANDY R. McMILLION
BRANDY R. McMILLION

MITRA JAFARY-HARIRI
Assistant United States Attorneys
211 W. Fort Street, Suite 2001

Detroit, Michigan 48226

Phone: (313) 226-9622

Email: brandy.mcmillion@usdoj.gov

Email: mjafary-hariri@usdoj.gov

|
THIS IS A TRUE BILL

Dated: May 12, 2021

21
 

 

Case 2:20-cr-20233-BAF-DRG ECF No. 229, PagelD.760 Filed 05/12/21 Page 22 of 22

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan 20-cr-20233

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

Companion Case Number: 21-CR-20148

 

 

Judge Assigned: Hon. Bernard A. Friedman

 

 

 

 

 

 

 

 

ima
Yes CINo AUSA’s Initials: (UAT
Ce
Case Title: USA v. JOHN HENRY RANKIN, Ill, et al. FILED
CLERK’S OFFICE
County where offense occurred : WAYNE MAY+-9-904
Check One: [XlFelony LlMisdemeanor _U.S DISTRICIPettURT
EASTERN MICHIGAN
Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
¥_Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].
Superseding Case Information
Superseding to Case No: 20-CR-20233 Judge: Hon. Bernard A. Friedman

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
Embraces same subject matter but adds the additional defendants or charges below:

 

Defendant name Charges Prior Complaint (if applicable)
D-20 JULIUS WILLIAMS, JR 21 U.S.C. §§ 841(a)(1),
D-21 TARA TRUITT 846 - Conspiracy and

illegal Distribution of a
Controlled Substance

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

  

May 12, 2021

Date NDY F MILLION
Assistant United/States,Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone: (313) 226-9622
Fax: (313) 226-2621
E-Mail address: brandy.mcmillion@usdoj.gov
Attorney Bar #; P69838 |

   

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same

or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
aven though one of them may have already been terminated.

B/1¢

 
